[Cite as State v. Pitts, 2022-Ohio-4172.]




                           IN THE COURT OF APPEALS
                       FIRST APPELLATE DISTRICT OF OHIO
                            HAMILTON COUNTY, OHIO




 STATE OF OHIO,                             :   APPEAL NO. C-220080
                                                TRIAL NO. C-22CRB-230A
           Plaintiff-Appellee,              :

     vs.                                    :
                                                      O P I N I O N.
 GREGORY PITTS,                             :

           Defendant-Appellant.             :




Criminal Appeal From: Hamilton County Municipal Court

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: November 23, 2022




Joseph T. Deters, Hamilton County Prosecuting Attorney, and Mary Stier, Assistant
Prosecuting Attorney, for Plaintiff-Appellee,

Raymond T. Faller, Hamilton County Public Defender, and David H. Hoffman,
Assistant Public Defender, for Defendant-Appellant.
                     OHIO FIRST DISTRICT COURT OF APPEALS



BOCK, Judge.

       {¶1}    Defendant-appellant Gregory Pitts appeals the trial court’s judgment

finding him guilty of resisting arrest, arguing that it was based on insufficient evidence

and against the manifest weight of the evidence. We affirm the trial court’s judgment.

                            I.      Facts and Procedure

       {¶2}    Pitts was charged with domestic violence, in violation of R.C. 2919.25,

and resisting arrest, in violation of R.C. 2921.33(B). The domestic-violence charge was

dismissed for want of prosecution. The court held a bench trial on the resisting-arrest

charge.

       {¶3}    Officer Nick Michael, with the Mount Healthy Police Department,

provided the only testimony. He testified that he was one of the officers who responded

to the home. Pitts’s mother, C.P., was outside of the home and told the officers that

Pitts had “poked her in the head several times,” yelled at her, and pushed her.

       {¶4}    Michael testified that the officers asked Pitts to come out of the home,

but Pitts refused. The state played the police officers’ body-worn-camera video

(“BWC”).

          BWC showed the officers’ intent to arrest Pitts and Pitts’s resistance

       {¶5}    The footage showed the officers first encountering a visibly upset C.P.

She sobbed as she explained what had happened. The officers entered the house and

asked Pitts to come and speak with them. Pitts stood at the top of the steps in the bi-

level home and responded, “No, last time y’all took me to jail and I didn’t do nothing,

I’m not doing that again.” He stated repeatedly that he “didn’t do nothing,” followed

by, “For what? What did I do? Y’all [are going to] try to take me to jail.” He then went

into the kitchen.

                                            2
                      OHIO FIRST DISTRICT COURT OF APPEALS



          {¶6}   Once the officers entered the home, Pitts ran into the dining room,

yelling repeatedly that he did not do anything. The officers caught up with Pitts before

he could exit out the back door and struggled with him as they attempted to handcuff

him, but Pitts went under the table and held onto it to avoid being subdued.

          {¶7}   While the officers made repeated commands for Pitts to let go of the

table, turn around, put his hands behind his back, and stop resisting, Pitts stated that

he did not want to go to jail. The officers told Pitts that they would tase him unless he

allowed them to handcuff him. Pitts did not allow them to handcuff him, so three

officers deployed their tasers. The first two deployments missed. The BWC showed the

prongs lying on the floor near Pitts. The third deployment struck Pitts, but it had no

effect.

          {¶8}   The officers had to flip the table over and wrestle further with Pitts

before they were able to subdue and handcuff him, which required the assistance of

five officers. Michael kneeled onto the floor to assist with the handcuffing. Once Pitts

was subdued, the BWC showed a prong sticking out of Michael’s knee.

          {¶9}   Pitts was taken to the hospital for examination. He told the Mt. Healthy

police misconduct sergeant, Greg Nolte, that the officers intended to take him to jail

and there was no physical evidence that he had harmed his mother.

                                II.    Law and Analysis

          {¶10} In his sole assignment of error, Pitts argues that his conviction was

based on insufficient evidence and, in the alternative, that he is entitled to a new trial

as the conviction was against the manifest weight of the evidence.

              A. The trial court’s judgment was based on sufficient evidence

          {¶11} The test for determining the sufficiency of the evidence is whether “after

                                             3
                     OHIO FIRST DISTRICT COURT OF APPEALS



viewing the probative evidence and inferences reasonably drawn therefrom in the light

most favorable to the prosecution, any rational trier of fact could have found all the

essential elements of the offense beyond a reasonable doubt.” State v. MacDonald, 1st

Dist. Hamilton No. C-180310, 2019-Ohio-3595, ¶ 12, quoting State v. Martin, 20 Ohio

App.3d 172, 485 N.E.2d 717 (1st Dist.1983). Sufficiency is a question of law for the

court to determine and this court should not weigh the evidence. Id. at ¶ 12.

       {¶12} Pitts was convicted of resisting arrest under R.C. 2921.33(B), which

provides, “No person, recklessly or by force, shall resist or interfere with a lawful arrest

of the person or another person and, during the course of or as a result of the resistance

or interference, cause physical harm to a law enforcement officer.”

                                 Pitts’s arrest was lawful

       {¶13} A “lawful arrest” is an element of resisting arrest, and the prosecution

must prove beyond a reasonable doubt that the arrest was lawful. In re M.H., 2021-

Ohio-1041, 169 N.E.3d 971, ¶ 25 (1st Dist.). “To be a lawful arrest, the arresting officer

must have probable cause or a reasonable basis to believe that the offense for which

the defendant has been arrested did, in fact, occur.” Id., quoting State v. Glenn, 1st

Dist. Hamilton No. C-030356, 2004-Ohio-1489, ¶ 23.

       {¶14} Pitts argues for the first time in his reply brief that the officers had no

probable cause or reasonable basis to arrest him. Pitts may not raise an argument for

the first time in his reply and we need not consider this argument. State v. Svoboda,

2021-Ohio-4197, 180 N.E.3d 1277, ¶ 88 (1st Dist.).

       {¶15} Pitts argues that he did not know that he was under arrest because when

he began to resist, the officers had not indicated that he was under arrest. This

argument is without merit. Pitts stated on the BWC that he was concerned that he was

                                             4
                    OHIO FIRST DISTRICT COURT OF APPEALS



going to be arrested and he did not want to go to jail. And even if that were not enough,

Pitts told Sergeant Nolte that he knew that the officers intended to arrest him.

       {¶16} Even if Pitts initially was unaware that the officers intended to arrest

him, it quickly became obvious that the officers intended to detain and arrest Pitts.

They (1) chased Pitts through the house, (2) threatened to—and did—tase Pitts, and

(3) repeatedly told Pitts to put his hands behind his back and to stop resisting. Pitts

concedes that he struggled with officers while they commanded him to stop resisting

and tried to handcuff him. Nevertheless, Pitts continued to vigorously resist to the

point of destroying items in the dining room as the officers tried to subdue him.

       {¶17} Officers were engaged in a lawful arrest when Pitts resisted.

                   Pitts’s resistance caused Officer Michael’s injury

       {¶18} Pitts argues that his resistance did not cause Officer Michael’s injury. In

his appellate brief, Pitts argues that his resistance was neither the proximate cause nor

the cause-in-fact of Michael’s injury. But in his reply brief he concedes that his

resistance was the cause-in-fact of Michael’s injury, but not the proximate cause.

       {¶19} “[I]t is well established that Ohio law generally defines ‘cause’ in

criminal cases identically to the definition of ‘proximate cause’ in civil cases.” State v.

Carpenter, 2019-Ohio-58, 128 N.E.3d 857, ¶ 51 (3d Dist.). To establish that a

defendant’s conduct caused a certain result, this court must determine if the conduct

was both the actual and legal cause of the result. State v. Lovelace, 137 Ohio App.3d

206, 216, 738 N.E.2d 418 (1st Dist.1999). Actual causation may be shown even if the

defendant’s conduct was not the sole cause of the result. Carpenter at ¶ 52. The

conduct can be part of a chain of events causing an injury. Id. The legal—or

“proximate” cause—involves the foreseeability of the result. Id. at ¶ 53.

                                            5
                    OHIO FIRST DISTRICT COURT OF APPEALS



       {¶20} Pitts concedes that his behavior was the actual cause of Michael’s

injuries. And Pitts’s actions were also the proximate cause of Michael’s injuries. His

conduct, as seen on the BCW, involved flailing his body and struggling. A reasonable

person in the same or similar circumstances should have known that the officers may

have missed when they deployed their tasers because Pitts was a moving target. Pitts’s

continued resistance required Michael and the other officers to kneel on the floor, in

the vicinity of the prongs that missed Pitts, to assist with handcuffing Pitts. The footage

shows Michael’s discovery that he had kneeled on one of the prongs as it was sticking

out of his knee and still attached to the wire.

       {¶21} Sufficient evidence supports Pitts’s conviction.

        B. The conviction was not against the manifest weight of the evidence

       {¶22} In reviewing a weight-of-the-evidence claim, this court must review “the

entire record, weigh the evidence and all reasonable inferences, consider the

credibility of the witnesses and determine whether, in resolving conflicts in the

evidence, the [trier of fact] clearly lost its way and created such a manifest miscarriage

of justice that the conviction must be reversed and a new trial ordered.” State v. Bailey,

1st Dist. Hamilton No. C-140129, 2015-Ohio-2997, ¶ 59, quoting State v. Thompkins,

78 Ohio St.3d 380, 678 N.E.2d 541 (1997). Evidence that is susceptible to more than

one construction should be construed consistently with the judgment. In re J.C., 1st

Dist. Hamilton No. C-180493, 2019-Ohio-4027, ¶ 20.

       {¶23} The weight of the evidence and witness credibility are primarily for the

trier of fact. Bailey at ¶ 63. In reviewing a challenge to the weight of the evidence, this

court sits as a “thirteenth juror.” State v. Curry, 1st Dist. Hamilton No. C-180493,

2020-Ohio-1230, ¶ 17, quoting Thompkins. But this court will not substitute its

                                            6
                     OHIO FIRST DISTRICT COURT OF APPEALS



judgment for that of the trier of fact on the issue of witness credibility unless it is

patently apparent that the trier of fact lost its way in arriving at its verdict. Bailey at ¶

63.

       {¶24} This court should reverse a conviction and grant a new trial only in

“exceptional cases in which the evidence weighs heavily against the conviction.” Id.

“The trier of fact is in the best position to judge the credibility of the witnesses and the

weight to be given to the evidence presented.” State v. Carson, 1st Dist. Hamilton No.

C-180336, 2019-Ohio-4550, ¶ 16.

       {¶25} The video showed that Pitts knew he was being arrested and he

strenuously resisted—running, hiding under the table, and flailing his body. There is

no dispute that Michael was injured when he knelt on a taser prong while attempting

to handcuff Pitts. The trial court did not lose its way.

       {¶26} We overrule Pitts’s assignment of error.

                                   III.    Conclusion

       {¶27} Pitts’s conviction was based on sufficient evidence and the trial court

did not lose its way or create a manifest injustice. Pitt’s sole assignment of error is

overruled. The trial court’s judgment is affirmed.


                                                                       Judgment affirmed.

CROUSE, P.J., and WINKLER, J., concur.

Please note:

       The court has recorded its entry on the date of the release of this opinion.




                                             7